DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5-15, and 21-23 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a light projection system for generating an image with three primary colors, in particular, blue, green, and red, each primary color being respectively defined by a first, second and third waveband, said light projection system comprising: - a first blue laser source emitting a first beam in the fourth waveband, said first blue laser source having a first laser driver, - a second blue laser source emitting a second beam having a central wavelength and a fifth waveband, said second blue laser source having a second laser driver, - a third laser source emitting a third beam of the third waveband, said third red laser source having a third laser driver, - a substrate having a wavelength conversion element for emitting light at a plurality of wavelengths after absorption of a light beam at an excitation wavelength within the fifth 
Claims 2, 3, and 5-11 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 12 is allowed since the claim recites a method for generating an image with a light projection system with three primary colors, in particular, blue, green, and red, each primary color being respectively defined by a first, second and third waveband, the method comprising: - generating laser light from a first blue laser source emitting a first beam of the fourth waveband, said first blue laser source having a first laser driver, - generating laser light from a second blue laser source emitting a second beam having a central wavelength and a waveband, said second blue laser source having a second laser driver, - generating laser light from a third red laser source emitting a third beam of the third waveband, said third red laser source having a third laser driver, - generating converted light from a substrate having a wavelength conversion element for 
            
                G
                R
                T
                Z
                C
                 
                
                    
                        %
                    
                
                =
                
                    
                        
                            
                                ∫
                                
                                    575
                                    n
                                    m
                                
                                
                                    600
                                    n
                                    m
                                
                            
                            
                                S
                                (
                                λ
                                )
                                d
                                (
                                λ
                                )
                            
                        
                    
                    
                        
                            
                                ∫
                                
                                    400
                                    n
                                    m
                                
                                
                                    800
                                    n
                                    m
                                
                            
                            
                                S
                                (
                                λ
                                )
                                d
                                (
                                λ
                                )
                            
                        
                    
                
                *
                100
                ,
            
        
is smaller than 16%.
Claims 13, 14, and 21 are allowed as being dependent upon aforementioned independent claim 12.
Independent claim 15 is allowed since the claim recites an optical assembly for a light projection system for generating an image with three primary colors, in particular, blue, green, and red, each primary color being respectively defined by a first, second and third waveband, the optical assembly for use with: a first blue laser source emitting a first beam in a fourth waveband, said first blue laser source having a first laser driver, a second blue laser source emitting a second beam having a central wavelength and a fifth waveband, said second blue laser source having a second laser driver, a third red laser 
Claims 22 and 23 are allowed as being dependent upon aforementioned independent claim 15.
The closest prior art by Fukami et al. (hereinafter Fukami – US Doc. No. 20150205190) discloses an optical assembly for a light projection device comprising first and second blue lasers and other optical components.  Fukami does not disclose a light projection system for generating an image with three primary colors, in particular, blue, green, and red, each primary color being respectively defined by a first, second and third waveband, said light projection system comprising: - a first blue laser source emitting a first beam in the fourth waveband, said first blue laser source having a first laser driver, - - a third laser source emitting a third beam of the third waveband, said third red laser source having a third laser driver, - a substrate having a wavelength conversion element for emitting light at a plurality of wavelengths after absorption of a light beam at an excitation wavelength within the fifth waveband of the second blue laser source, said substrate being positioned in an optical path of said second beam, such that light transmitted through or reflected from the wavelength conversion element results in emission of a converted beam having a waveband comprising at least the second and third wavebands, - a beam combiner for combining the first beam, the third beam, and the converted beam, which combination results in a white beam; wherein the light emitted by the wavelength conversion element has a green content > 65%, wherein the green content is defined as a portion of light spectrum of the light emitted from the wavelength conversion element that goes into the green waveband, wherein the green waveband is in the range 495-575 nm, further comprising at least one variable waveband reduction filter provided in the optical path of the white beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694